Exhibit 10.4

BROCADE COMMUNICATIONS SYSTEMS, INC.

2009 DIRECTOR PLAN

1. Purposes of the Plan. The purposes of this Plan are to attract and retain the
best available personnel for service as Outside Directors of the Company, to
provide additional incentive to the Outside Directors of the Company to serve as
Directors, and to encourage their continued service on the Board.

The Plan permits the grant of options and restricted stock units. All options
granted hereunder will be nonstatutory stock options.

Under the Plan the subsequent annual grants will be made on the date of the
Company’s Annual Meeting. The Plan will be effective as of its approval by
stockholders of the Company at the Company’s 2009 Annual Meeting.

2. Definitions. As used herein, the following definitions will apply:

(a) “Annual Meeting” means the Company’s annual meeting of stockholders.

(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

(c) “Award” means, individually or collectively, a grant under the Plan of
Options or Restricted Stock Units.

(d) “Board” means the Board of Directors of the Company, or a duly authorized
committee of the Board of Directors of the Company.

(e) “Change in Control” means the occurrence of any of the following events:

(i) Change in Ownership of the Company. A change in the ownership of the Company
which occurs on the date that any one person, or more than one person acting as
a group (“Person”), acquires ownership of the stock of the Company that,
together with the stock held by such Person, constitutes more than 50% of the
total voting power of the stock of the Company; or

(ii) Change in Effective Control of the Company. If the Company has a class of
securities registered pursuant to Section 12 of the Exchange Act, a change in
the effective control of the Company which occurs on the date that a majority of
members of the Board is replaced during any 12 month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. For purposes of this
clause (ii), if any Person is considered to be in effective control of the
Company, the acquisition of additional control of the Company by the same Person
will not be considered a Change in Control; or

(iii) Change in Ownership of a Substantial Portion of the Company’s Assets. A
change in the ownership of a substantial portion of the Company’s assets which
occurs on the date that any Person acquires (or has acquired during the 12 month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 50% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For purposes
of this subsection (iii), gross fair market value means the value of the assets
of the Company, or the value of the assets being disposed of, determined without
regard to any liabilities associated with such assets.

 

1



--------------------------------------------------------------------------------

For purposes of this Section 2(e), persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.

Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.

(f) “Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or Treasury Regulation thereunder will include such
section or regulation, any valid regulation or other official applicable
guidance promulgated under such section, and any comparable provision of any
future legislation or regulation amending, supplementing or superseding such
section or regulation.

(g) “Common Stock” means the common stock of the Company.

(h) “Company” means Brocade Communications Systems, Inc., a Delaware
corporation, or any successor thereto.

(i) “Director” means a member of the Board.

(j) “Disability” means total and permanent disability as defined in section
22(e)(3) of the Code.

(k) “Employee” means any person, including officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor the payment of a Director’s fee by the Company will be sufficient
to constitute “employment” by the Company.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market,
the Nasdaq Global Select Market or the Nasdaq Capital Market of The Nasdaq Stock
Market, its fair market value will be the closing sales price for such stock
(or, if no closing sales price was reported on that date, as applicable, on the
last trading date such closing sales price was reported) as quoted on such
exchange or system on the day of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its fair market value will be the mean
between the high bid and low asked prices for the Common Stock on the day of
determination (or, if no bids and asks were reported on that date, as
applicable, on the last trading date such bids and asks were reported); or

(iii) In the absence of an established market for the Common Stock, the fair
market value thereof will be determined in good faith by the Board.

(n) “Inside Director” means a Director who is an Employee.

(o) “Option” means a stock option granted pursuant to the Plan.

(p) “Outside Director” means a Director who is not an Employee.

(q) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

2



--------------------------------------------------------------------------------

(r) “Participant” means the holder of an outstanding Award.

(s) “Plan” means this 2009 Director Plan.

(t) “Restricted Stock Unit” or “RSU” means a bookkeeping entry representing an
amount equal to the Fair Market Value of one Share, and granted to a Participant
pursuant to Section 6 of the Plan. Each restricted stock unit represents an
unfunded and unsecured obligation of the Company.

(u) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

(v) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

3. Stock Subject to the Plan.

(a) Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be awarded under the Plan
is 2,000,000 Shares (the “Pool”), plus any Shares subject to stock options or
similar awards granted under the Company’s 1999 Director Plan that expire or
otherwise terminate without having been exercised in full and Shares issued
pursuant to awards granted under the Company’s 1999 Director Plan that are
forfeited to or repurchased by the Company, with the maximum number of Shares to
be added to the Plan pursuant to this clause equal to 870,000 Shares. The Shares
may be authorized, but unissued, or reacquired Common Stock.

(b) Lapsed Awards. If an outstanding Award expires or becomes unexercisable
without having been exercised in full, or with respect to Restricted Stock
Units, is forfeited to the Company due to failure to vest, the unpurchased or
forfeited Shares which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated). Shares that have
actually been issued under the Plan will not be returned to the Plan and will
not become available for future distribution under the Plan. Shares used to pay
the exercise price of an Award or to satisfy the tax withholding obligations
related to an Award will not become available for future grant or sale under the
Plan.

(c) Full Value Awards. An Award of Restricted Stock Units will be counted
against the Pool as 1.56 Shares for every 1 Share subject to such Award. To the
extent that an Award counted as 1.56 Shares against the Pool at the time of
grant pursuant to the preceding sentence is forfeited or repurchased by the
Company and returned to the Plan (e.g., upon Award termination), the Plan will
be credited with 1.56 Shares that will thereafter be available for future
issuance under the Plan.

4. Options.

(a) Administration of Option Grants.

(i) All grants of Options to Outside Directors under this Plan will be automatic
and nondiscretionary and will be made strictly in accordance with the following
provisions; provided, however, that the Board may, in its sole discretion,
provide that certain Outside Directors are not eligible to receive grants of
Options for specified periods of time.

(ii) No person will have any discretion to determine the number of Shares to be
covered by Options.

(iii) In the event that any Option granted under the Plan would cause the number
of Shares subject to outstanding Options plus the number of Shares previously
purchased under Options to exceed the Pool, then the remaining Shares available
for Option grant will be granted under Options to the Outside Directors on a pro
rata basis. No further grants will be made until such time, if any, as
additional Shares become available for grant under the Plan through action of
the Board or the stockholders to increase the number of Shares which may be
issued under the Plan or through cancellation or expiration of Options
previously granted hereunder.

 

3



--------------------------------------------------------------------------------

(b) Prohibition Against Repricing. Subject to the provisions of Section 14 of
the Plan, the terms of any Option may not be amended to reduce the exercise
price of outstanding Options or cancel outstanding Options in exchange for cash,
other Awards or Options with an exercise price that is less than the exercise
price of the original Option without stockholder approval.

5. Exercise of Options.

(a) Procedure for Exercise of an Option; Rights as Stockholder.

(i) Any Option granted hereunder will be exercisable at such times as are set
forth in Section 7(a) or 8(a), as applicable; provided, however, that no Options
will be exercisable until stockholder approval of the Plan in accordance with
Section 20 has been obtained.

(ii) An Option may not be exercised for a fraction of a Share.

(iii) An Option will be deemed to be exercised when the Company receives:
(x) written or electronic notice of exercise (in accordance with the terms of
the Option) from the person entitled to exercise the Option and (y) full payment
for the Shares with respect to which the Option is exercised (together with any
applicable tax withholding). Full payment may consist of any consideration and
method of payment allowable under Section 12 of the Plan. Shares issued upon
exercise of an Option will be issued in the name of the Participant or, if
requested by the Participant, in the name of the Participant and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the Shares subject to any Option, notwithstanding the
exercise of the Option. The Company will issue (or cause to be issued) such
Shares promptly No adjustment will be made for a dividend or other right for
which the record date is prior to the date the stock certificate is issued,
except as provided in Section 14 of the Plan.

(iv) Exercise of an Option in any manner will result in a decrease in the number
of Shares which thereafter may be available, both for purposes of the Plan and
for sale under the Option, by the number of Shares as to which the Option is
exercised.

(b) Termination of Continuous Status as a Director. Subject to Section 14, in
the event an Participant’s status as a Director terminates (other than upon the
Participant’s death or Disability), the Participant may exercise his or her
Option, but only within 3 months following the date of such termination, and
only to the extent that the Participant was entitled to exercise it on the date
of such termination (but in no event later than the expiration of its 7 year
term). To the extent that the Participant was not entitled to exercise an Option
on the date of such termination, and to the extent that the Participant does not
exercise such Option (to the extent otherwise so entitled) within the time
specified herein, the Option will terminate.

(c) Disability of Participant. In the event Participant’s status as a Director
terminates as a result of Disability, the Participant may exercise his or her
Option, but only within 12 months following the date of such termination, and
only to the extent that the Participant was entitled to exercise it on the date
of such termination (but in no event later than the expiration of its 7 year
term). To the extent that the Participant was not entitled to exercise an Option
on the date of termination, or if he or she does not exercise such Option (to
the extent otherwise so entitled) within the time specified herein, the Option
will terminate and the Shares covered by such Option will revert to the Plan.

(d) Death of Participant. If a Participant dies while still a Director, the
Participant’s estate or a person who acquired the right to exercise the Option
by bequest or inheritance may exercise the Option, but only within 12 months
following the date of death, and only to the extent that the Participant was
entitled to exercise it on the date of death (but in no event later than the
expiration of its 7 year term). To the extent that the Participant was not
entitled to exercise an Option on the date of death, and to the extent that the
Participant’s estate or a person who acquired the right to exercise such Option
does not exercise such Option (to the extent otherwise so entitled) within the
time specified herein, the Option will terminate and the Shares covered by such
Option will revert to the Plan.

 

4



--------------------------------------------------------------------------------

6. Restricted Stock Units.

(a) Procedures for Grants.

(i) All grants of Restricted Stock Units to Outside Directors under this Plan
will be automatic and nondiscretionary and will be made strictly in accordance
with the following provisions; provided, however, that the Board may, in its
sole discretion, provide that certain Outside Directors are not eligible to
receive grants of Restricted Stock Units for specified periods of time.

(ii) No person will have any discretion to determine the number of Shares to be
covered by Restricted Stock Units.

(b) Form and Timing of Payment. Restricted Stock Units will be settled in
Shares, on a one unit for one Share basis. When Shares are paid to the
Participant in payment for the Restricted Stock Units, par value ($.001 per
share) will be deemed paid by the Participant for each Restricted Stock Unit by
services rendered by the Participant. Payment of earned Restricted Stock Units
will be made as soon as practicable after the date(s) determined by the Board
but no later than March 15th of the calendar year following the applicable
vesting date.

(c) Cancellation. On the date of Participant’s termination as a Director, all
unvested Restricted Stock Units will be forfeited to the Company.

(d) Additional RSU Terms.

(i) Company’s Obligation to Pay. Unless and until the Restricted Stock Units
have vested in the manner set forth above, the Participant will have no right to
payment of such Restricted Stock Units. Prior to actual payment of Shares upon
the vesting of any Restricted Stock Units, such Restricted Stock Units will
represent an unsecured obligation. Payment of any vested Restricted Stock Units
will be made in whole Shares.

(ii) Rights as Stockholder. Neither the Participant nor any person claiming
under or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.

7. First Awards.

(a) First Option Grant. Each Outside Director will be automatically granted an
Option to purchase 50,000 shares (the “First Option”) on the date on which such
person first becomes an Outside Director, whether through election by the
stockholders of the Company or appointment by the Board to fill a vacancy;
provided, however, that an Inside Director who ceases to be an Inside Director
but who remains a Director will not receive a First Option. The terms of a First
Option granted hereunder will be as follows:

(i) the term of the First Option will be 7 years.

(ii) the First Option will be exercisable only while the Outside Director
remains a Director of the Company, except as set forth in Sections 5 and 14.

(iii) the exercise price per Share will be 100% of the Fair Market Value per
Share on the date of grant of the First Option.

(iv) subject to Section 14, the First Option will become exercisable as to 1/3
of the Shares subject to the First Option each anniversary following its date of
grant, so as to become 100% vested on the 3rd anniversary of the date of grant,
provided that the Participant continues to serve as a Director on such dates.

 

5



--------------------------------------------------------------------------------

(b) First RSU Grant.

(i) Grant. Each Outside Director will be automatically granted 15,000 Restricted
Stock Units (“First RSU”) on the date on which such person first becomes an
Outside Director, whether through election by the stockholders of the Company or
appointment by the Board to fill a vacancy; provided, however, that an Inside
Director who ceases to be an Inside Director but who remains a Director will not
receive a First Option.

(iii) Vesting. Subject to Section 14, the First RSU will vest and become payable
as to 1/3 of the Shares subject to the First RSU on the 1 year anniversary of
the date of grant, and as to 1/3 of the Shares subject to the First RSU at each
anniversary thereafter, so that the First RSU will be fully vested and become
payable in full 3 years after its date of grant, provided that the Participant
continues to serve as a Director on such dates.

8. Subsequent Awards.

(a) Subsequent Option Grant. Subject to proration under Section 9 below, each
Outside Director will be automatically granted an Option to purchase 20,000
shares (“Subsequent Option”) annually on the date of the Annual Meeting,
provided that such Outside Director had served as an Outside Director prior to
such Annual Meeting and that he or she continues to be an Outside Director at
and immediately following such Annual Meeting. The terms of a Subsequent Option
granted hereunder will be as follows:

(i) the term of the Subsequent Option will be 7 years.

(ii) the Subsequent Option will be exercisable only while the Outside Director
remains a Director of the Company, except as set forth in Sections 5 and 14.

(iii) the exercise price per Share will be 100% of the Fair Market Value per
Share on the date of grant of the Subsequent Option.

(iv) subject to Section 14, the Subsequent Option will become exercisable as to
100% of the Shares subject to the Subsequent Option on the earlier of the 1 year
anniversary of the date of grant or the next Annual Meeting, provided that the
Participant continues to serve as a Director on such date.

(b) Subsequent RSU Grant.

(i) Grant. Subject to proration under Section 9, each Outside Director will be
automatically granted 10,000 Restricted Stock Units (the “Subsequent
RSU”) annually on the date of the Annual Meeting, provided that such Outside
Director had served as an Outside Director prior to such Annual Meeting and that
he or she continues to be an Outside Director at and immediately following such
Annual Meeting.

(ii) Vesting. Subject to Section 14, the Subsequent RSU will vest and become
payable as to 100% of the Shares subject to the Subsequent RSU on the earlier of
the 1 year anniversary of the date of grant or the next Annual Meeting, provided
that the Participant continues to serve as a Director on such date.

9. Subsequent Award Pro Ration Policy for New Directors Appointed Before an
Annual Meeting. At the first (and only the first) Annual Meeting after an
Outside Director first becomes an Outside Director, such Outside Director will
receive at such Annual Meeting, a proportionate amount of the Subsequent Option
and Subsequent RSU (in lieu of the full Subsequent Option and Subsequent
RSU) based on the date of such Outside Director’s appointment as follows:

(a) Appointment on the date of the Annual Meeting, or after the date of the
Annual Meeting but prior to the end of the Company’s 2nd fiscal quarter of the
fiscal year prior to the fiscal year during which the Annual Meeting occurs:
100% of both the Subsequent Option and Subsequent RSU.

(b) Appointment in the Company’s 3rd fiscal quarter of the fiscal year prior to
the fiscal year during which the Annual Meeting occurs: 75% of both the
Subsequent Option and Subsequent RSU.

 

6



--------------------------------------------------------------------------------

(c) Appointment in the Company’s 4th fiscal quarter of the fiscal year prior to
the fiscal year during which the Annual Meeting occurs: 50% of both the
Subsequent Option and Subsequent RSU.

(d) Appointment in the Company’s 1 st fiscal quarter of the fiscal year during
which the Annual Meeting occurs: 25% of both the Subsequent Option and
Subsequent RSU.

(e) Appointment in the Company’s 2nd fiscal quarter of the fiscal year during
which the Annual Meeting occurs and before the Annual Meeting date for such
fiscal year: 0% of both the Subsequent Option and Subsequent RSU.

10. Eligibility. Awards may be granted only to Outside Directors. All Options
will be automatically granted in accordance with the terms set forth in
Section 4 here of. All Restricted Stock Units will be granted in accordance with
the terms set forth in Section 6.

The Plan will not confer upon any Participant any right with respect to
continuation of service as a Director or nomination to serve as a Director, nor
will it interfere in any way with any rights which the Director or the Company
may have to terminate the Director’s relationship with the Company at any time.

11. Term of Plan. This Plan is effective as of its approval by the stockholders
of the Company at the Company’s 2009 Annual Meeting as described in Section 20
of the Plan. It will continue in effect until the tenth anniversary of the
Plan’s initial effectiveness unless sooner terminated under Section 15 of the
Plan.

12. Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, will consist
of:

(i) cash;

(ii) check;

(iii) other Shares which have a Fair Market Value on the date of surrender equal
to the aggregate exercise price of the Shares as to which said Option will be
exercised;

(iv) net issue exercise, whereby Participant surrenders an Option at the
principal office of the Company (or such other office or agency as the Company
may designate) together with a properly completed and executed exercise notice
reflecting such election, in which event the Company will issue to the
Participant that number of Shares computed using the following formula:

 

X    =    Y (A – B)             A      

Where:

 

  X = the number of Shares to be issued to Participant;

 

  Y = the number of Shares subject to the Option or, if only a portion of the
Option is being exercised, the portion of the Option being cancelled (at the
date of such calculation);

 

  A = the Fair Market Value of one Share (at the date of such calculation);

 

  B = the exercise price per Share of the Option (as adjusted to the date of the
calculation);

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan; or

(vi) any combination of the foregoing methods of payment.

13. Non-Transferability of Awards. Except as described in the Award Agreements,
Awards may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. Upon

 

7



--------------------------------------------------------------------------------

any attempt to sell, pledge, assign, hypothecate, transfer or otherwise dispose
of an Award, the Award immediately will become null and void.

14. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares covered by each outstanding
Award, the number of Shares which have been authorized for issuance under the
Plan but as to which no Awards have yet been granted or which have been returned
to the Plan upon cancellation or expiration of an Award, as well as the price
per Share covered by each such outstanding Award will be proportionately
adjusted for any increase or decrease in the number of issued Shares resulting
from a stock split, reverse stock split, stock dividend, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company will not be deemed to have been “effected without receipt of
consideration”; provided, further, that the number of Shares subject to
subsequently granted First Options, Subsequent Options, First RSUs, and
Subsequent RSUs will not be proportionately adjusted. Except as expressly
provided herein, no issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, will affect, and no
adjustment by reason thereof will be made with respect to, the number or price
of Shares subject to an Award.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option has not been previously
exercised or a Restricted Stock Unit has not vested, it will terminate
immediately prior to the consummation of such proposed action.

(c) Change in Control.

(i) In the event of a Change in Control, outstanding Awards may be assumed or
equivalent Awards may be substituted by the successor corporation or a Parent or
Subsidiary thereof (the “Successor Corporation”). If an Award is assumed or
substituted for, the Award or equivalent award will continue to be exercisable
or vest as provided in Section 7 or 8, as applicable, for so long as the
Participant serves as a Director or a director of the Successor Corporation.
Following such assumption or substitution, if the Participant’s status as a
Director or director of the Successor Corporation, as applicable, is terminated
other than upon a voluntary resignation by the Participant, the Award or award
will become fully exercisable, including as to Shares for which it would not
otherwise be exercisable. Thereafter, the Award or award will remain exercisable
in accordance with Sections 5(b) through (d) above.

(ii) If the Successor Corporation does not assume an outstanding Option or
substitute for it an equivalent option, the Option will become fully vested and
exercisable, including as to Shares for which it would not otherwise be
exercisable. In such event the Board will notify the Participant that the Option
will be fully exercisable for a period of 30 days from the date of such notice,
and upon the expiration of such period the Option will terminate. If the
Successor Corporation does not assume an outstanding grant of Restricted Stock
Units or substitute for it an equivalent award, the grant of Restricted Stock
Units will vest immediately prior to the consummation of the applicable
transaction.

(iii) For the purposes of this Section 14(c), an Award will be considered
assumed if, following the Change in Control, the Award confers the right to
purchase or receive, for each Share subject to the Award immediately prior to
the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding Shares). If such consideration
received in the Change in Control is not solely common stock of the successor
corporation or its Parent, the Board may, with the consent of the successor
corporation, provide for the consideration to be received upon the exercise of
the Option, or upon the payout of a Restricted Stock Unit, for each Share
subject to the Award, to be solely common stock of the successor corporation or

 

8



--------------------------------------------------------------------------------

its Parent equal in fair market value to the per share consideration received by
holders of Common Stock in the Change in Control.

15. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter, suspend,
or discontinue the Plan, but no amendment, alteration, suspension, or
discontinuation will be made which would impair the rights of any Participant
under any grant theretofore made, without his or her consent. In addition, to
the extent necessary and desirable to comply with Applicable Laws, the Company
will obtain stockholder approval of any Plan amendment in such a manner and to
such a degree as required.

(b) Effect of Amendment or Termination. Any such amendment or termination of the
Plan will not affect Awards already granted and such Awards will remain in full
force and effect as if this Plan had not been amended or terminated.

16. Time of Granting of Awards. The date of grant of an Award will, for all
purposes, be the date determined in accordance with Section 4 and 6.

17. Conditions Upon Issuance of Shares.

(a) Shares will not be issued under any Award unless the issuance and delivery
of such Shares pursuant thereto, and in the case of an Option, the exercise of
such Option, will comply with all relevant provisions of law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, the rules
and regulations promulgated thereunder, state securities laws, and the
requirements of any stock exchange upon which the Shares may then be listed, and
will be further subject to the approval of counsel for the Company with respect
to such compliance.

(b) As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares, if, in the opinion of
counsel for the Company, such a representation is required by any of the
aforementioned relevant provisions of law.

(c) Inability of the Company to obtain authority from any regulatory body having
jurisdiction, which authority is deemed by the Company’s counsel to be necessary
to the lawful issuance and sale of any Shares hereunder, will relieve the
Company of any liability in respect of the failure to issue or sell such Shares
as to which such requisite authority will not have been obtained.

18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as will be sufficient
to satisfy the requirements of the Plan.

19. Award Agreement. Awards will be evidenced by written award agreements in
such form as the Board will approve.

20. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company at the Company’s 2009 Annual Meeting. Such
stockholder approval will be obtained in the degree and manner required under
Applicable Laws.

21. No Guarantee of Continued Service. The Plan will not confer upon any
Participant any rights with respect to continuation of service as a Director or
other service provider to the Company or nomination to serve as a Director, nor
will it interfere in any way with any rights which the Director of the Company
may have to terminate the Director’s relationship with the Company at any time.

 

9